— Judgment, Supreme Court, Bronx County, entered December 5, 1974, which directed that the husband pay alimony and support for the wife and two children in the sum of $1,200 per month plus educational costs and medical and dental expenses, unanimously modified, on the law and the facts, to delete therefrom any provision that the husband pay for private schooling tuition, and as thus modified, affirmed, without costs and without disbursements. Absent unusual circumstances, which do not here apply, or *540voluntary agreement, the furnishing of a private college education to one’s children is not within the purview of necessities for which a father can be obligated. (Matter of Berland v Berland, 47 AD2d 540; Matter of Hawley v Doucette, 43 AD2d 713; Family Ct. Act, § 413.) Concur — Markewich, J. P., Kupferman, Tilzer, Lane and Yesawich, JJ.